Citation Nr: 0722186	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-33 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from February 1957 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In the February 2003 rating decision, the RO increased the 
disability rating for the veteran's service-connected 
bilateral hearing loss to 20%, granted service connection for 
tinnitus with a disability rating of 10%, and denied the 
claim for service connection for a left knee disorder.  The 
Board notes that in the veteran's notice of disagreement 
(NOD) received by the RO in January 2004, the veteran only 
expressed disagreement with respect to the RO's denial to 
reopen the veteran's claim for service connection for the 
left knee and did not express disagreement with respect to 
the grant of service connection for tinnitus with a 10% 
disability rating or the increased rating of 20% for 
bilateral hearing loss.  The record also reflects that no 
issue related to the grant of a disability rating of 20% for 
the veteran's bilateral hearing loss or the grant of a 10% 
disability rating for tinnitus has been procedurally prepared 
or certified for appellate review at this time.  Godfrey v. 
Brown, 7 Vet. App. 398, 410 (1995).  
  
The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  By an unappealed rating decision dated in December 1977, 
the RO denied the veteran's claim of entitlement to service 
connection for a left knee disorder because 
the November 1977 VA examination and radiographic report 
determined that the veteran's left knee was normal at that 
time.  

3.  Evidence received subsequent to the December 1977 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim is neither cumulative nor redundant, and presents a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The December 1977 RO decision is final.  38 
U.S.C.§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1977).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for left knee 
disorder is reopened.  38 U.S.C.A. §§ 5103, 5102A, 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. § 3.156, 3.159, 
20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In September 2002 correspondence, the RO apprised the veteran 
of the information and evidence necessary to reopen his 
previously disallowed claim of entitlement to service 
connection for a left knee disorder.  The VCAA notice advised 
the veteran that he must submit new and material evidence in 
order for the VA to reopen his claim and explained what 
evidence would best to reopen his claim for service- 
connected compensation benefits.  New and material evidence 
was defined as evidence submitted for the first time which 
relates to an unestablished fact necessary to substantiate 
the claim and must raise a reasonable possibility of 
substantiating the claim.  Moreover, the Board notes that the 
RO requested additional information from the veteran 
including the authorization of a VA Form 21-4142, 
Authorization and Consent to Release Information, in order 
for the VA to obtain medical records to support the veteran's 
claim.  The RO also requested the veteran to submit any 
medical evidence or statements from persons who served with 
the veteran or knew of his condition at the time it incurred.  
Thus, the veteran was essentially asked to submit any 
information pertinent to the veteran's claim.  The RO also 
explained to the veteran that he may lose money if he took 
more than one year to submit the requested information and 
evidence and his claim was granted because the VA would not 
pay him from the date he filed his claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the veteran was not specifically advised 
regarding the element of degree of disability in the 
September 2002 VCAA correspondence.  However, the notice 
defect with respect to that element is deemed harmless error 
in this case.  As discussed in greater detail below, the 
veteran's claim for service connection for a left knee 
disorder is being remanded and, consequently, the veteran 
will receive a proper VCAA notice regarding the degree of 
disability on remand.  

Furthermore, the RO provided the veteran a copy of the 
February 2003 rating decision and the July 2004 Statement of 
the Case (SOC) which included a discussion of the pertinent 
laws and regulations, a summary of the evidence considered, 
and the basis for the decision.  Moreover, the RO sent a 
follow-up duty to assist letter to the veteran in September 
2004.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regard to VA's duty to assist, the Board notes the 
inclusion of the veteran's service medical records, a 
November 1977 VA examination, a November 1977 radiographic 
report, and VA treatment records dated from January 2001 to 
January 2003 in the claims file.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.


II.	New and Material Evidence for Left Knee Disorder

A review of the claims file reveals that the veteran first 
filed for service connection for the left knee in August 
1977.  The RO denied the veteran's claim for service 
connection in a December 1977 rating decision.  The RO sent a 
letter to the veteran in which the RO notified the veteran of 
the denial of service connection and included a notice of the 
veteran's procedural and appellate rights.  The veteran, 
however, did not appeal the decision and it became final.  38 
U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  The December 1977 rating decision shows that the RO 
found that the veteran's left knee was injured during 
service, however; the RO denied service connection on the 
basis that the November 1977 VA examination and radiographic 
report determined that the veteran's left knee was normal at 
that time.  

The RO considered the following evidence prior to rendering 
its December 1977 decision denying the veteran's claim.  

The service medical records show that the veteran was treated 
on multiple occasions for left knee problems.  

The first service evidence of record regarding a left knee 
injury is in a January 1958 clinical record.  The record 
reveals that the veteran sought treatment for a left knee 
sprain on January 20, 1958 and was hospitalized until January 
28, 1958.  The examiner noted that the veteran reported that 
he was loading a truck when he slipped and twisted his left 
knee.  The veteran also stated that he was able to walk, but 
only with pain, and that he could not fully extend his left 
knee.  The examiner indicated that the veteran's left knee 
was moderately swollen especially over the medial aspect with 
a moderate amount of effusion.  The examiner noted a 
diagnosis of a left knee sprain.    

A January 28, 1958 service clinical record shows that the 
veteran was placed on limited physical duty until March 10, 
1958.  The record notes that the veteran was considered unfit 
to engage in any prolonged standing or walking, marching, 
running, or jumping.  

A February 1, 1958 service clinical record shows that the 
veteran was hospitalized from February 1, 1958 to February 
14, 1958.  The veteran reported to the examining physician 
that his left knee was swollen and painful after having to 
sit cross-legged for several hours. The examining physician 
indicated that the left knee was slightly swollen and that 
there was moderate tenderness in the medial aspect of the 
left knee.  The physician further noted that there was no 
locking and the x-ray exam showed no significant 
abnormalities in the veteran's knee.  The record reveals that 
the veteran was placed on temporary limited duty for one 
month. 

In a February 13, 1958 service clinical record, the examiner 
noted that there was marked improvement in the veteran's left 
knee injury.  The examiner stated that there was no more 
swelling and only minimal tenderness over the medial aspect 
of the left knee.  The record further revealed that the 
veteran was discharged on February 13, 1958; however, it was 
noted that his limited duty would continue for 1 month.  

There are several notations in the June 1958 service clinical 
records regarding the veteran's past left knee injury.  

There are several notations in the service reports of medical 
history regarding the veteran's past left knee injury.  

In the last service examination report of record dated in 
July 1972, the veteran's lower extremities were clinically 
evaluated as normal and there was no documentation of any 
injury or problem with the veteran's left knee at that time.  
There is no separation examination report that is apparent in 
the record.    

In August 1977, the veteran filed a claim for service 
connection for a left knee disorder.  

The veteran underwent a medical examination in November 1977 
provided by the VA.  At that time, the veteran reported to 
the examiner that he had torn cartilage in his left knee 
during service.  The veteran stated that he received 
treatment for that injury during service.  Further, the 
veteran explained that he had occasional pain in the left 
knee when he was on his feet for a long period of time.  The 
VA examiner noted that examination of the veteran's left knee 
revealed that there were no scars, enlargement, or 
tenderness, and there was no apparent functional loss.  The 
examiner noted a diagnosis of an old trauma in the left knee 
by history.  

In the November 1977 VA radiographic report, the radiologist 
noted that the left knee's bony architecture was intact, the 
joint space was within normal limits, and there were no soft 
tissue abnormalities.  The radiologist noted an impression 
that the left knee was normal.  

The following evidence was associated with the claims folder 
after the December 1977 decision.  

In a VA magnetic resonance imaging (MRI) report dated in 
January 17, 2001, the radiologist (B.E.O., M.D.) noted mild 
degenerative changes of the medial compartment with slight 
marginal hypertrophy, but without narrowing.  Dr. B.E.O. 
noted that the knee otherwise appeared intact.  He further 
noted an impression of mild medial compartment degenerative 
disease without narrowing.  

In a VA January 29, 2001 MRI report, the radiologist (J.F., 
M.D.) noted that the MRI revealed an abnormal signal of the 
posterior horn of the medial meniscus.  Dr. J.F. maintained 
that the findings were consistent with a degenerative tear of 
this structure.  It was noted that degenerative changes were 
seen in all three compartments and consisted of 
osteophytosis, sclerosis, and joint space narrowing.  It was 
further noted that the patellofemoral and medial compartment 
were particularly involved.  Dr. J.F. noted that there was a 
compromise of the articular cartilage in the medial 
compartment and determined that the abnormality was grade 3-
4.  He noted an impression of a complex/degenerative tear of 
the posterior horn of the medial meniscus.

A December 2002 VA treatment record reveals that the veteran 
underwent a left knee scope with meniscal shaving in March 
2001.  

A July 2002 VA treatment record shows that the veteran sought 
additional treatment for left knee pain.  The veteran 
reported that he was walking in the grocery store when his 
left knee popped which resulted in popping, catching, and 
pain in his left knee.  The examining physician noted an 
impression of a left meniscus tear.  The physician suggested 
a plan of conservative treatment with a brace, a prescription 
of Naproxen, and isometric quad exercises.    

In a July 17, 2002 VA treatment record, the radiologist 
(H.M., M.D.) noted that there was medial compartment joint 
space narrowing seen bilaterally with some spurring at the 
intercondylar eminence.  Dr. H.M. noted that there was no 
effusion.  Dr. H.M. noted an impression of osteoarthritis in 
the left knee.  

In an October 2002 statement, the veteran stated that he had 
suffered pain in his left knee for many years and it worsened 
to the point that required him to undergo left knee surgery 
in March 2001.  He stated that he now uses a brace, but still 
has pain and swelling in the left knee.  The veteran also 
explained that as a result of his knee pain, he cannot bear 
standing or walking for long periods of time.  


III.  Legal Criteria 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

The veteran's application to reopen his claim for entitlement 
to service connection was initiated in September 2002.  Thus, 
the revised definition of "new and material evidence" is 
applicable to his claim.  


IV.	Analysis

As discussed above, the evidence of record reveals that the 
veteran's original claim for service connection for his left 
knee was denied by the RO in a December 1977 rating decision 
on the basis that a November 1977 radiographic report 
determined that the veteran's knee was normal and a November 
1977 VA examination wherein it was noted that the veteran's 
knee did not have any scars, enlargement, or apparent 
functional loss.  

The Board notes that the veteran requested to reopen his 
claim in September 2002 and submitted VA treatment records 
dated from 2001 to 2002.  After review of the records, the 
Board finds that they constitute new and material evidence.  
The treatment records are new because they were not 
previously considered by the RO in its 1977 decision.  
Moreover, the records are material because they relate to an 
unestablished fact necessary to substantiate the claim and 
present a reasonable possibility of substantiating the claim 
(i.e., they include a current diagnosis of a left knee 
disorder). 

Based on the foregoing, the Board finds that new and material 
evidence has been submitted and the claim is reopened.  


ORDER

New and material evidence has been submitted and, therefore, 
the claim of entitlement to service connection for a left 
knee disorder is reopened.  


REMAND

The veteran contends that his current left knee disorder is 
related to his in-service left knee sprain and he seeks 
entitlement to service-connected compensation benefits.  In 
an August 2004 statement, the veteran stated that he has had 
difficulty with his knee since his in-service injury.  The 
veteran asserts that his left knee pain has worsened over 
time and has resulted in a greatly declined ability to walk 
and an inability to participate in most physical activity.    

The service medical records reveal that the veteran suffered 
a left knee sprain during service and received medical 
treatment for left knee pain in January and February 1958.  

In addition, the VA treatment records dated from 2001 to 2002 
clearly show that the veteran is currently diagnosed with a 
left knee disorder.  Specifically, in a February 2001 VA 
treatment record, Dr. J.F. noted an impression of a 
complex/degenerative tear of the posterior horn of the medial 
meniscus.  Further, in a July 2002 VA treatment record, Dr. 
H.M. noted an impression of osteoarthritis in the veteran's 
left knee.  

The Board, however, observes that the veteran has not been 
afforded a VA medical examination regarding his left knee 
claim and a medical opinion regarding the etiology of the 
veteran's left knee disorder is not of record.  

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2006).  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but as follows: (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease subject to a VA presumption manifesting during an 
applicable presumptive period, provided the claimant has 
qualifying service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  Id.

As there is evidence of an in-service injury to the left knee 
and a current diagnosis of a left knee disorder, the Board 
finds that a remand for a VA examination and nexus opinion is 
warranted in this case.  

 
Accordingly, the case is REMANDED for the following actions:

1.	 The RO should send the veteran 
appropriate VCAA
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R.
§ 3.159(b), that includes an explanation 
as to the evidence necessary to 
substantiate his claim for service 
connection and the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should afford the veteran an 
examination to determine the identity and 
etiology of any left knee disorder that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  If the examiner determines that 
the veteran currently has a left knee 
disorder, the examiner should state 
whether any left knee disorder found on 
examination is more likely than not 
(i.e., probability of more than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to the veteran's 
service to 
include any symptomatology shown in 
service.  (The veteran was treated for a 
left knee sprain in January and February 
1958).  Please send the claims folder to 
the examiner for review in conjunction 
with the examination.   

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of this case, either 
favorable, or unfavorable at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John. E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


